 

Exhibit 10.2

 

NAVIDEA BIOPHARMACEUTICALS, INC.

425 Metro Place North, Suite 450

Dublin, Ohio 43017

 

December 13, 2012

 

Platinum Montaur Life Sciences, LLC

152 West 57th Street, 4th Floor

New York, New York 10019

Attention: Dr. Michael Goldberg

 

Re:Automatic Conversion of Series B Convertible Preferred Stock

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Certificate of Designations, Voting
Powers, Preferences, Limitations, Restrictions, and Relative Rights of Series B
Convertible Preferred Stock (the “Series B Certificate”) of Navidea
Biopharmaceuticals, Inc. (the “Company”), Section 9(a) of which provides, among
other things, that all outstanding shares of Series B Preferred Stock shall
automatically convert into Common Stock at the Conversion Rate on December 31,
2012 (the “December 2012 Automatic Conversion”), subject to the limitations set
forth therein. Sections 3 and 10 of the Series B Certificate further provide
that the powers, designations, preferences and rights of the Series B Preferred
Stock may be amended, altered, changed or repealed with the written consent of
not less than a majority of the then outstanding shares of Series B Preferred
Stock. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Series B Certificate.

 

Platinum-Montaur Life Sciences, LLC and Platinum Partners Value Arbitrage Fund,
L.P. (hereinafter referred to as “Platinum-Montaur”), as the sole holders of
Series B Preferred Stock, and the Company, hereby agree that the provisions of
the Series B Certificate providing for the December 2012 Automatic Conversion
shall be deemed irrevocably waived by each of the Company and Platinum-Montaur
through December 31, 2013, whereupon all outstanding shares of Series B
Preferred Stock shall automatically convert into Common Stock at the Conversion
Rate on that date, subject to the beneficial ownership limitations set forth in
the Series B Certificate. The execution of this letter agreement by
Platinum-Montaur and the Company shall only constitute a waiver of the operation
of the December 2012 Automatic Conversion provisions contained in of the Series
B Certificate, and will not operate as a waiver by Platinum Montaur or the
Company of any other power, right or privilege under the Series B Certificate or
preclude the further exercise thereof or of any other right power or privilege.

 

Please countersign this letter in order to evidence Platinum-Montaur’s agreement
with this Agreement.

 

[Signature page follows]

 



1

 

 

      Navidea biopharmaceuticals, inc.                                 By: /s/
Brent L. Larson         Name: Brent L. Larson         Title: Senior VP and Chief
Financial Officer               Acknowledged and agreed as of the date set forth
above:                     PLATINUM MONTAUR LIFE SCIENCES, LLC                  
  By: Platinum Partners Value Arbitrage Fund, L.P.                   By:
Platinum Management (NY), LLC, General Partner                   By: /s/ Michael
Goldberg         Name: Michael Goldberg         Title: Portfolio Manager        
                        PLATINUM PARTNERS VALUE ARBITRAGE FUND, L.P.            
        By: Platinum Management (NY), LLC, General Partner                   By:
/s/ Michael Goldberg         Name: Michael Goldberg         Title: Portfolio
Manager                    

 

2

 

 